 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph Ball Sanitation Service,Inc.andTeamstersJointCouncil 46, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaInternationalUnion of District 50, United MineWorkers of America(JosephBallSanitationService,Inc.)andTeamsters Joint Council 46,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases 3-CA-3628 and 3-CB-1187June 30, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn May 1, 1969, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engaging in certain unfair labor practiceswithin the meaning of the Act, and recommendingthat theycease anddesist therefrom and takecertain affirmative action, as set forth in the TrialExaminer's Decision attached hereto. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer's Decision and a brief in support of itsexceptions.TheRespondentshavenotfiledexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, brief, and theentire record in this case, and hereby adopts thefindings, conclusions,'and recommendations of theTrial Examiner as modified herein.:,in the absence of exceptions,we adopt the affirmative findings andconclusions of the Trial Examinerpro forma'The General Counsel excepts to the failureof the TrialExaminer torecommend the reimbursement of dues and fees to employees coerced intojoining the Respondent Union because of the union-security and checkoffprovisions in the collective-bargaining agreement.We find merit to theGeneralCounsel'sexception.The union-securityprovisionof thecollective-bargaining agreement clearly requires that all employees mustjoin the union within thirty days after the execution of the agreement.Further,employees of the Respondent Employer were informed by theRespondent Union at a meeting that they would have to join the unionunder the terms of the agreement or lose theirjobs. Consequently we shallrequire that all employees who were coerced into joining the RespondentUnion because of the union-security provisions of the collective-bargainingagreement are entitled to reimbursement for dues and fees paid to theRespondent Union.Specifically excluded from those eligible to receivereimbursement will be the four employees(Ronald Utterberger,George W.Sanders,WilliamWilliams,and Raymond Mills) who had designated theRespondent Union as their representative prior to the execution of theagreement.See ClementBrothersCo., Inc,165 NLRBNo. 87 andMeyerBros ofMissouri.Inc,151NLRB 889.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner asmodifiedbelowandherebyordersthattheRespondents Joseph Ball Sanitation Service, Inc.,and International Union of District 50, United MineWorkersofAmerica,theirofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified1.Add the following paragraph as 2(b) of part Aof the Trial Examiner's Recommended Order andrenumber the succeeding paragraphs accordingly:"(b) Jointly and severally with Respondent Unionreimburse all those employees who were coercedinto becoming members of Respondent Union afterthe execution of the collective-bargaining agreementof July 25, 1968, or modification thereof, formoneyspaidby them or deducted from theirearnings for initiation fees, dues, assessments, orotherobligationsofmembership in RespondentUnion."2.Reletter paragraphs 2(b),(c),and (d) as 2(d), (e),and (f) and add the following paragraphs as 2(b)and (c) of part B of the Trial Examiner'sRecommended Order:"(b) Jointly and severally with the RespondentEmployer reimburse all those employees who werecoerced into becoming members of RespondentUnionaftertheexecutionofthecollective-bargaining agreement of July 25, 1968, ormodification thereof, for moneys paid by them ordeducted from their earnings for initiation fees,dues,assessments,orotherobligationsofmembership in Respondent Union, to be computedwith interest at the rate of 6 percent per annum,computed in the manner set forth inSeafarersInternational Union of North America, Great LakesDistrictAFL-CIO,138 NLRB 1142."(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,contracts and contract bids, and all other recordsnecessary to analyze the amount of backpay dueunder the terms of this Order."3.Insert the following paragraph after the lastindented paragraph of Appendix A:WE WILL jointly and severally with RespondentUnion make whole all those employees who werecoerced into becoming members of RespondentUnionaftertheexecutionofthecollective-bargaining agreementof July 25, 1968,or modification thereof, for moneys paid by themor deducted from theirearningsfor initiation fees,dues,assessments,orotherobligationsofmembership in Respondent Union.177 NLRB No. 77 JOSEPH BALL SANITATION SERVICE, INC.4.Insert the following paragraph after the lastindented paragraph of Appendix B:WE WILL jointly and severally with Joseph BallSanitation Service, Inc., make all those employeeswho were coerced into becoming members of ourorganizationafterexecutionofthecollective-bargaining agreement of July 25, 1968,or modification thereof, for moneys paid by themor deducted from theirearningsfor initiation fees,dues,assessments,orotherobligationsofmembership in our organization.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On charges filedOctober 23, 1968, by Teamsters Joint Council 46,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America against JosephBallSanitationService,Inc.,hereinaftercalledtheRespondent Employer, andagainstInternational Union ofDistrict 50, United Mine Workers of America, hereinaftercalledRespondent Union, the General Counsel, by theRegionalDirector for Region 3 (Buffalo, New York),issued a complaint on January 10, 1969, together withorder consolidating cases and notice of hearing, in whichitisalleged that by entering into and maintaining acollective-bargainingagreement with Respondent Union,at a time when it did not represent an uncoerced majorityof the employees in the unit covered by the contract,Respondent Employer violated Section 8(a)(1) and (2) oftheNationalLaborRelationsAct, as amended, andRespondent Union, by its participation therein, violatedSection 8(b)(1)(A) of the Act.In their duly filed answers, both Respondents admittedreceiptof the charges and corporate facts of theRespondent Employer but denied that it was engaged incommerce within themeaningof the Act, admitted thatthe Respondent Union is a labor organization within themeaningof Section 2(5) of the Act, that Joseph Ball,president of Respondent Employer, is a supervisor withinthemeaning of Section 2(11) of the Act, and that PeterVaccarella and Richard Ackley are agents within themeaning of Section 2(13) of the Act.' On the issues thusjoined the hearing was held in Buffalo, New York, onMarch 11, 1969, at which all parties were represented andhad an opportunity to examine and cross-examinewitnesses and adduce evidence. The parties waived oralargument; the Respondent Employer and the GeneralCounsel filed briefs.Upon the entire record, from my observation of thewitnesses and in careful consideration of the briefs, Ihereby make the following:FINDINGS OF FACTITHE BUSINESS OF THERESPONDENT EMPLOYERThe Respondent Employer is a New York corporationoperating a refuse removal service in and around thevillageofWoodlawn in the State of New York. Allparties stipulated that during the 12 months precedingOctober 31, 1968, the Respondent Employer furnished'RichardAckleydied after the issuance of complaintbut before thehearing.447refuse removal services valued at $55,925.85 to enterpriseseach of which meets the Board's standards for theassertionof jurisdiction in the particular category in whichthey operate. Included, for instance, are 13 manufacturingconcerns each of which annually receives or ships goodsvalued in excess of $50,000 across State lines; 31 retailenterprises each of which annually sells and distributesproducts valued in excess of $500,000 and annuallyreceives goods valued in excess of $1,000 from pointsoutside the State of New York; the New York TelephoneCompany which annually has gross revenues in excess of$100,000, over $50,000 of which was derived from thetransmissionof telephone communications directly acrossState lines; and two utility corporations each of which hasgross annualrevenuesin excessof $250,000 and receivesgoods valuedin excessof $10,000 from points outside theState of New York. It is clear from the stipulation thatthe Respondent Employer meets the standards set forth bythe BoardinSiemonsMailing Service,122NLRB 81.The Respondents contend nevertheless that jurisdiction intheinstantcaseshouldnotbeassertedbecauseRespondent Employer is primarily a local enterprise andits impact on interstate commerce is insubstantial. TheRespondents contend that the real issue is whether theEmployer's intrastate operation does "affect" interstatecommerce in such a close and intimate fashion as to besubject to Federal control and citeN.L.R.B. v. Benevento,297 F.2d 873 (C.A. 1), andConsolidated Edison Co. v.N.L.R.B.,305 U.S. 197.Since1950whentheBoardfirstestablishedjurisdictional"yardsticks" it has with court approvalindicated that the substantiality of an employer's impactupon interstate commerce is to be measured withreference to the yardsticks it established. If the employer'sbusiness,measured by the yardstick, meets the standardthe Board asserts that the impact is substantial en9ugh towarrant the assertion of jurisdiction. Through the yearsthe Board had occasion to change the standards; the lastsubstantialreview having taken place in 1958. Section14(c)(1) of the Act provides in pertinent part that theBoard shall not decline to assert jurisdiction over anylabor dispute over which it would assert jurisdiction underthe standards prevailing upon August 1, 1959. It appearstherefore that by Congressional mandate the Board maynot decline to assert jurisdiction in the instant caseinasmuchas the business of the Respondent, measured bythe standards set forth in theSiemonscase,exceed the"discretionary"limitationof the Board's exercise of itsbroad statutory jurisdiction. I find thatRespondentEmployer isengaged incommerce within the meaning ofthe Act.II.THELABOR ORGANIZATION INVOLVEDThe parties admit that Respondent Union is a labororganizationwithin themeaning ofthe Act and I so find.III.THEALLEGED UNFAIR LABOR PRACTICESThepartiesadmitthattheyexecutedacollective-bargaining agreement relating to hire and termsand conditions of employment for a unit of Respondent'semployees on or aboutJuly 25,1968.The contract, acopy of which is in evidence,had attached to it when itwas signed a list of all employees then in the unitpurported to be covered by the contract. The list includesthe names of 23 employees. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDDirectorVaccarella, called to the witness stand byGeneralCounsel,indentifiedalistof12unionauthorization cards signed by employees of RespondentEmployerand testifiedthattheyconstitutedallauthorizationsgrantedbyRespondentEmployer'semployees to the Respondent Union. A comparison of thetwo lists reveals that as of thesigningof the contract only4 of the 23 employees in the unit had designated theUnionastheircollective-bargainingrepresentative.Accordingly,theGeneralCounselcontendsthatRespondent, by entering into a contract purporting tocover the entire unit with a minorityunion,violated theAct.Respondents contend that the contract resulted fromrecognitiongranted theUnion by the Employer onDecember 19, 1967, at which time Respondent Unionrepresented amajority of the employees in the unit.Respondents contend that negotiations for the contractcommenced on or about December 19 and because ofvarious factors set forth below did notculminate in acontract until July 25. They argue that under the Board'srule inKeller Plastics Eastern, Inc.,157NLRB 583, aunion and an employer must be allowed a reasonableperiod after recognition to complete negotiations andexecute the resulting contract without the requirement thatthe union demonstrate its majoritystatusafter the initialrecognition.Respondents also contend that the GeneralCounsel may not go behind the recognition afforded onDecember 19 to investigate whether the Union representeda majority of the employees on that occasion because ofthe statute of limitations in Section 10(b) of the Act,relying on the decision of the United States SupremeCourt inLocalLodgeNo.1424,IAM BryanManufacturing Co.] v. N.L.R.B.,362 U.S. 411, 422, inwhich the Court stated "a findingof violationwhich isinescapably grounded on events predating the limitationsperiod is directly at odds for the purposes of the Sec.10(b) proviso."The General Counselcontendsthat therewas no actualrecognition of the Union prior to the signing of thecontract but that if the Respondent Union was recognizedby the Respondent Employer on December 19 therecognition was invalid because the Union was not at thattime a majority representative. The General Counselcontends that by entering into a contract at the time itwas a minority union the Respondent Union and theRespondent Employerper seviolated theAct.TheGeneral Counsel correctly points out that the rule ofKeller Plasticsrequiresvalid recognitionby the employer.We are taught by the Supreme Court inBryanthat"earlier events may be utilized to shed light on the truecharacterofmatters occurring within the limitationsperiod; and for that purpose Sec. 10(b) ordinarily does notbar such evidentiary use of anterior events." The Courtdistinguishes such use of time-barred evidence from thesituation in which"conduct occurring within the limitationsperiod can be charged to be an unfair labor practice onlythrough reliance on an earlier unfair labor practice. Therethe use of the earlier unfair labor practice is not merely`evidentiary,'sinceit does not simplyilluminatea putativecurrent unfair labor practice. Rather, it serves to cloakwith illegality that which was otherwise lawful." In theinstant situation the unfair labor practice alleged by theGeneralCounsel is the entering into of the contractbetween a minority union and the employer. The GeneralCounsel does not allege nor seek an order based upon theunlawful recognition, if such there be, nor could he withinthemeaningof Section 10(b). The December 19 putativerecognition is no more than background to the unfairlaborpracticechargeand evidence sought to beintroducedby the General Counsel with the view ofenlightening the Board as to the true nature of thebackground is cognizable and, at least in this situation,relevant.The rule inKeller Plastics,appearsdispositive in theinstantmatter.Ifindeed - a valid recognition ofRespondent Union by, the Respondent Employer tookplace the Union wdtild appear to'- have a right to areasonable period of time to negotiate its contract. Theevidence withregardto the recognition is somewhat lessthan conclusive. iDirector Vaccarella testified that threemeetings took place at the New York State LaborRelations Board offices which culminated in recognitionon December 19. At one of the meetings the Unioninformed the Employer that they had a majority and feltthat they should not have an election but should agree tonegotiate a contract and settle it in that manner. Hetestified that the cards and the payroll lists were submittedto the commissioner of the State Labor Board whochecked them and said, in essence, "Well, it's-, okay."Thereafter the parties met in the office of RespondentEmployer's attorney and the Union agreed to submit acontract. Vaccarella testified that he said to Respondent,"If we can put forth a contract that you could live withwould you grant us recognition." Respondent Employer'sattorney answered, "Yes, on that basis."PresidentBallwas asked whether he agreed torecognizetheUnion if it could make the contractsatisfactory to him. He answered:A. No. I says it's going to be pretty hard on us if wecan't come up with anything, that's wrong. In otherwords, all thiswas goingto be was an election. This iswhat I had in mind. That's what I figured was going tohappen. Then withRenaldo [Ball's lawyer], he says wecan go bargaining and maybe the Union can come upwith a contract and if it suits you then you wouldn'thave to have an election. I figured, well, if you're goingto have an election well, you'regoingto have it. Sothey come up with a contract which really didn't seem- there was a few minor adjustments which we workedout and -Asked what would happen if they didn't come up withsomething satisfactory Ball answered, "I guess we had tochoose either take the contract or there would be anelection." Ball testified that the meeting in which he wentover the contract with his attorney took place in March orApril 1968.I conclude that there was no recognition on December19, 1967. There was at best an agreement between theEmployer and the Union that if the Union would give theEmployer a satisfactory contract the Employer wouldrecognize the Union without submitting to an election.This certainly constitutes at best a conditional recognitionand until the condition was satisfied no recognition at all.If recognition took place it took place at the point wheretheconditionwas satisfied; i.e., in themeeting inRenaldo's office inMarch or April 1968. The onlyagreement that ensued from the December 19 series ofdiscussions appears to have been an agreement to considerrecognition.Thus, it does not appear that the Union'sclaim of majority on that date is relevant to any issuebefore us. _'The General Counsel attempted to adduce evidencethat the Union didnot have a majority on December19, 1967. Thisevidence was in the formof a payroll list of employees furnishedhim byRespondent's counsel JOSEPH BALL SANITATION SERVICE, INC.449The question now arises whether the fulfilling of thecondition for recognition in March or April constituted arecognitionwithin themeaningof the Board's rule inKeller Plastics.As the General Counsel points out, theKellerPlasticsrule is an exception to theBernhardAltmanndoctrine' that an employer and a union violatedSection 8(a)(2) and 8(b)(l)(A), respectively, by executing acontract in the bona fide belief that the union representeda majority of the employees. The Board pointed out thatinBernhard Altmannrecognition was invalidly granted,whereas inKeller Plasticsrecognition wasvalidlygranted.InSound Contractors Association,162NLRB 364, theBoard construed theKeller Plasticsprinciple as requiringan affirmative showing that the employer extendedrecognition to the union in good faith on the basis of apreviously demonstrated showing of majority and at atimewhen only that union was activelyengaged inorganizing employees.' If the employer desires to availitself of the rule inKeller Plasticsit is for the employer toproduce evidence that recognition was valid and based ona previously demonstrated showing of majority interest.There is no indication on the record that in March orApril Respondent Union had a majority and there is everyreason to believe that it did not, inasmuch as it appearsthat it had no majority in December and it surely had notin July, but without relying on the figures shown, theaffirmative finding that the Union represented a majoritywhen recognition was granted, i.e., when the employerdecided that the proffered contract was withinitsmeans,is the responsibility of the Respondentsand isnot met.Accordingly, theKeller Plasticsrule is not applicable,evenassumingthat recognition of the nature of thatshown by the Respondent, which amounts to nothingmore or less than trading off recognition for a favorablecontract, would otherwise satisfy the Board's criteria.With theKeller Plasticsrule out of the way we arefaced only with the issue whether theenteringinto of thecontract of July 25was anunfair labor practice. As Ifound above, Respondent Union did not at that timerepresent a majority of the employees and the RespondentEmployer made no effort to ascertain whether the Unionrepresented any. Clearly therefore theBernhard Altmannrule applies and the employer is guilty of a violation ofSection 8(a)(2) and the Union of a violation of SectionIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe acts of Respondent Employer and RespondentUnion described in section III, above, occurring inconnection with the operations of Respondent Employerdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to laborduring the investigatory stages of this matter.Irejectedthe exhibit andplaced it in the rejectedexhibit file. The payrollshows the names of 12employees who signedcards. Of the12 cards, however,Iwas not signeduntilDecember 20.Of these 12 employees,only 4 appear on the July 25employee list attached to the contract.The December list also includes thenames of 14 employees who did not sign cards,all of whom appear on theJuly 25list.Inow believe that my ruling in rejecting the exhibit waserroneous for the reason given,that is that it was time-barred evidence.However,itappearsfrom mydiscussion above that the exhibit has norelevance.'InternationalLadies'GarmentWorkers' Union, AFL-CIO v. N.L.R.B.,366 U.S. 731.'SeeJosephineFurnitureCompany,172 NLRB No. 22.disputes burdening and obstructing commerce and the freeflow thereof.'CONCLUSIONS OF LAW1.Joseph Ball Sanitation Service, Inc., is an employerengaged incommerce within the meaning of Section 2(6)and (7) of the Act.2.InternationalUnion of District 50, United MineWorkers of America is a labor organization within themeaningof Section 2(5) of the Act.3.By entering into a contract with the RespondentUnion at a time when it did not represent a majority ofthe employees in the unit covered thereby RespondentEmployerunlawfullyassistedandsupportedtheRespondent Union and thereby engaged in unfair laborpractices within the meaning of Section 8(a)(2) and (1) ofthe Act.4.Byexecutingandmaintainingthecollective-bargainingagreementasfoundhereinRespondentUnion restrained and coerced and isrestrainingand coercing the employees of RespondentEmployer in the exercise of their rights guaranteed inSection 7 of the Act in violation of Section 8(b)(1)(A) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIthavingbeen found that Respondent EmployerviolatedSection8(a)(2)and (1) of the Act andRespondentUnion violated Section 8(b)(1)(A) it will berecommended that the Respondent Employer and theRespondent Union cease and desist therefrom and takeaffirmative action necessary to effectuate the policies oftheAct. In order to dissipate the effect of RespondentEmployer's unfair labor practices I shall recommend thatRespondent withdraw and withhold recognition fromRespondent Union as the exclusive representative of theemployees concerned and cease giving effect to theaforementioned contract or any renewal or extensionthereof unless and until Respondent Union shall have beencertified by the Board as the exclusive representative ofthe employees in question. Nothing herein should beconstrued to require the Respondent Employer to vary orabandon any existing term or condition of employment.With regard to Respondent Union I shall recommend thatitceasemaintaining and giving effect to its currentcollective-bargainingagreementwith the RespondentEmployer or any renewal or extension thereof until suchtime as the Respondent Union shall have been certified bythe Board as the exclusive representative of the employeesin question.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law and upon the entire record in this case,I recommend that:A. JosephBallSanitationService, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Assisting or contributing support to the Respondent,InternationalUnion of District 50, United Mine WorkersofAmerica,oranyotherlabororganizationbycontracting with such labororganizationas the exclusive 450DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of any of its employees at a time when suchlabor organization has not been designated by a majorityof such employees involved as such exclusive bargainingrepresentative.(b)Giving effect to its contract of July 25,1968, withtheRespondentUnion or to any renewal,extension,modification,or supplement thereof unless and until saidlabor organization has been duly certified by the NationalLabor Relations Board as the exclusive representative ofsuch employees.(c)In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition fromRespondent Union as the exclusive representative of anyof its employees for the purposes of collective bargainingunless and until said labor organization has been dulycertifiedby the National Labor Relations Board as theexclusive representative of such employees.(b) Post at its plant located in Woodlawn,New York,copies of the attached notice marked"Appendix A."'Copies of said notice,on forms provided by the RegionalDirector for Region 3, after being duly signed by theRespondent Employer's representative,shall be posted byit immediately upon receipt thereof, and be maintained byitfor60 consecutive days thereafter,inconspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent Employer to insure that said notices are notaltered,defaced,or covered by any other material.(c)Post at the same places and under the sameconditions as set forth in (b) above as soon as they areforwardedby the Regional Director copies of theRespondent Union's notice marked"Appendix B."(d)Mail signed copies of the attached notice marked"Appendix A" to said Regional Director for posting atthe offices of Respondent Union and places where noticestomembers and employees and prospective employees arecustomarily posted.Copies of the notice,on formsprovided by said Regional Director, shall be returnedforthwith to the Regional Director after they have beensignedby an official representative of RespondentEmployer for such posting.(e)Notify the Regional Director for Region 3, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'B.Respondent InternationalUnion of District 50,United Mine Workers of America, its officers, agents, andrepresentatives,shall:1.Cease and desist from:(a) Entering into a collective-bargaining agreement withRespondent Employer or any other employer as theexclusive representative of any of their employees for thepurpose of collective bargaining at a time when it has notbeen designated as the exclusive representative by a'In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 3,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."majority of such employees.(b)Giving effect to its contractof July 25,1968, withtheRespondent Employer or to any renewal,extension,modification,or supplement thereof unless and until it hasbeen duly certified by the National Labor Relations Boardas the exclusive representative of such employees.(c) In any like or related manner restraining or coercingemployees of Respondent Employer in their exercise ofrights guaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Post at its business offices and meeting halls inBuffalo,New York,copies of the attached notice marked"Appendix B."' Copies of said notice,on forms providedby the Regional Director for Region 3, after being dulysigned by the Union's representative,shall be posted bythe Respondent Union immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where notices tomembers are customarily posted.Reasonable steps shallbe taken by the Respondent Union to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(b)Post at the same place and under the sameconditions as set forth in (a) above and as soon as theyare forwardedby theRegionalDirector copies of theattached notice marked"Appendix A."(c)Mail to the Regional Director signed copies of"Appendix B" for posting by Respondent Employer asprovided above herein.Copies of said notice on formsprovided by the Regional Director after being signed bytheRespondent Union's representative shall be forthwithreturned to the Regional Director for such posting.(d)Notify the Regional Director for Region 3, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''See fn. 5, supra'See fn.6, supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof theNationalLaborRelations Board and inorder to effectuate the policies of theNational LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT assistorcontributesupport toInternationalUnion ofDistrict50,UnitedMineWorkersofAmerica,ortoanyotherlabororganizationbycontractingwithsuchlabororganization as the exclusive representativeof any ofour employees when such labor organization has notbeen designated by a majority of such employees astheir exclusive representative.WE WILL NOTgive effectto our contract of July 25,1968,with the above-named labor organization or toany renewal, extension,modification,or supplementthereof unless said labor organization has been dulycertifiedby theNational Labor Relations Board as theexclusive representative of such employees.WE WILLNOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights guaranteed in Section7 of the Act.All our employees are free to become or remain, refrainfrombecomingorremaining,membersofthe JOSEPH BALLSANITATION SERVICE, INC.451above-named or any other labor organization.JOSEPH BALL SANITATIONSERVICE, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or covered by any othermaterial.If employees have anyquestion concerningthis noticeor compliance withits provisions, they may communicatedirectly with the Board'sRegionalOffice, Fourth Floor,The 120Building,120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 716-842-3100.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OFDISTRICT 50, UNITED MINE WORKERS OF AMERICAPursuanttotheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuatethe policiesof the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOTenter intoa collective-bargainingagreement as a representativeof any of the employeesof Joseph Ball Sanitation Service,Inc.,or any otheremployer at a time when we have not been designatedas the exclusive representative of such employees.WE WILL NOT give effectto our contractof July 25,1968,with the above-named employer or to anyrenewal, extension,modification,or supplement thereofunless and until we have been duly certified by theNationalLaborRelationsBoard as the exclusiverepresentative of such employees.WE WILLNOT in any like or related manner restrainor coerce employees of the above-named company inthe exercise of the rights guaranteed in Section 7 of theAct.DatedByINTERNATIONAL UNION OFDISTRICT 50, UNITED MINEWORKERS OF AMERICA(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, Fourth Floor,The 120Building,120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 716-842-3100.